NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 LINDA RETHEMA MAJENTY, Appellant.

                             No. 1 CA-CR 18-0111
                               FILED 1-15-2019


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201700835
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave Deputy Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. MAJENTY
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Vice Chief Judge Peter B. Swann and Judge David D. Weinzweig
joined.


J O N E S, Judge:

¶1            Linda Majenty appeals her conviction and sentence for
criminal trespass in the first degree. After searching the entire record,
Majenty’s defense counsel identified no arguable question of law that is not
frivolous. Therefore, in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel asked this
Court to search the record for fundamental error. Majenty was granted an
opportunity to file a supplemental brief in propria persona and did not do so.
After reviewing the entire record, we find no error. Accordingly, Majenty’s
conviction and sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             On April 20, 2017, Shiryl H. and Alonzo H. returned to their
property in Kingman after taking a trip into town.1 The couple’s dog
alerted to something in the fifth-wheel travel trailer they kept parked near
the back of their property. Shiryl opened the door of the trailer to find a
stranger, later identified as Majenty, standing inside and holding a beer.
Shiryl yelled for Alonzo, who held Majenty at gunpoint until police arrived
and arrested her.

¶3             The State charged Majenty with one count of burglary in the
second degree and one count of criminal trespass in the first degree. A two-
day jury trial began in November 2017. Following an unsuccessful motion
for judgment of acquittal, Majenty testified in her defense. According to
Majenty, she had been drinking alcohol at her aunt’s home in Peach Springs
earlier in the day and then found herself in the trailer, where she



1      “We view the facts in the light most favorable to sustaining the
conviction[] with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404, ¶ 2 n.2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).


                                      2
                             STATE v. MAJENTY
                             Decision of the Court

encountered a dog and a man that held her at gunpoint. During her
testimony, Majenty admitted that she had three prior felony convictions.

¶4            The jury convicted Majenty of first-degree criminal trespass
and acquitted her of second-degree burglary. The trial court found the State
had proved two prior felony convictions, sentenced Majenty as a non-
dangerous, repetitive offender to a mitigated term of three years’
imprisonment, and credited Majenty with 254 days’ presentence
incarceration. Majenty timely appealed, and we have jurisdiction pursuant
to Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1),2 13-4031, and -
4033(A)(1).

                                 DISCUSSION

¶5             Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). As relevant here, “a person commits criminal trespass
in the first degree by knowingly . . . [e]ntering or remaining unlawfully in
or on a residential structure.” A.R.S. § 13-1504(A)(1). A residential
structure is “any structure, movable or immovable, permanent or
temporary, that is adapted for both human residence and lodging whether
occupied or not.” A.R.S. § 13-1501(11). The record contains sufficient
evidence upon which the jury could determine beyond a reasonable doubt
that Majenty was guilty of criminal trespass in the first degree.

¶6            All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Majenty
was represented by counsel at all stages of the proceedings, and was
present at all critical stages, with the exception of a short portion of the
second day of trial, at which time Majenty knowingly and voluntarily
waived her right to be present. See State v. Conner, 163 Ariz. 97, 104 (1990)
(right to counsel at critical stages) (citations omitted); State v. Bohn, 116 Ariz.
500, 503 (1977) (right to be present at critical stages). The jury was properly
comprised of twelve jurors, and the record shows no evidence of jury
misconduct. See Ariz. Const. art. 2, § 23; A.R.S. § 21-102(A); Ariz. R. Crim.
P. 18.1(a). The trial court properly instructed the jury on the elements of the
charged offenses, the State’s burden of proof, and Majenty’s presumption
of innocence. At sentencing, Majenty was given an opportunity to speak,
and the court stated on the record the evidence and materials it considered
and the factors it found in imposing the sentence. See Ariz. R. Crim. P. 26.9,


2      Absent material changes from the relevant date, we cite the current
version of rules and statutes.


                                        3
                            STATE v. MAJENTY
                            Decision of the Court

26.10. Additionally, the sentence imposed was within the statutory limits.
See A.R.S. §§ 13-701(E), -703(C), (J).

                               CONCLUSION

¶7            Majenty’s conviction and sentence are affirmed.

¶8             Defense counsel’s obligations pertaining to Majenty’s
representation in this appeal have ended. Defense counsel need do no more
than inform Majenty of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶9            Majenty has thirty days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for review. See
Ariz. R. Crim. P. 31.21. Upon the Court’s own motion, we also grant
Majenty thirty days from the date of this decision to file an in propria persona
motion for reconsideration.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4